DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 16/387,840 on August 5, 2021. Please note: Claims 1, 5, 6, 9, 10, 12-14 and 20 have been amended, and claims 4 and 19 have been canceled. Claims 1-3, 5-18 and 20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The previous claim objections are hereby withdrawn since the amended claims, submitted on August 5, 2021, overcome the objections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 12, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 20170068363 A1), hereinafter Lo, in view of Park et al. (US 20180040672 A1), hereinafter Park.

	Examiner’s note: the following rejections are based on a first interpretation of Lo and a first mapping of Lo to the claim elements. This will hereinafter be referred to as a first interpretation of Lo.

Regarding Claim 1, Lo teaches:
A light-emitting display device (See FIG. 6: 10) comprising: 
a light-emitting element (FIG. 6: 200; See paragraph [0038], lines 11-21); 
an encapsulation unit (110) disposed on the light-emitting element (See FIGS. 6 and 7) (See paragraph [0038], lines 11-21); and 
a touch sensor disposed on the encapsulation unit (See the elements in FIG. 7 formed on 110 that comprise a touch sensor), 
wherein the touch sensor (See FIG. 7 and the structures discussed below) comprises: 
first touch electrodes (131) arranged on the encapsulation unit in a first direction (D1), the first touch electrodes being connected to each other via first bridges (132) (See FIG. 7, showing 131 and 132 arranged in the claimed manner); and 
second touch electrodes (121) arranged on the encapsulation unit in a second direction (D2), the second touch electrodes being connected to each other via second bridges (122) (See FIG. 7, showing 121 and 122 arranged in the claimed manner), 
a routing line (133, 150) connected to each of the first touch electrodes and the second touch electrodes (See FIG. 7: 133, 150 connected to each of 131 and 121), the routing line being disposed on a lateral surface (115) of the encapsulation unit (See FIG. 7: 133, 150 disposed on 115); and 
a touch pad (190) connected to the routing line (See FIG. 7: 190 connected to 133, 150);
wherein the first and second bridges and the first and second touch electrodes are formed of a same material (See paragraph [0027], last five lines) as each other in a same plane (See FIGS. 5 and 6, showing 132, 122, 131 and 121 formed in a same plane), and the first and second bridges and the first and second touch electrodes are coplanar and disposed directly on an uppermost layer of the encapsulation unit (See FIGS. 6 and 7, showing 132, 122, 131 and 121 are coplanar and disposed directly on an uppermost layer of the encapsulation unit 110), and 
(See FIG. 7: none of 132 bisect and overlap any of 122).
Lo does not explicitly teach (see elements emphasized in italics):
An organic light-emitting display device comprising: 
a substrate;
a thin-film transistor including a semiconductor layer on the substrate, a gate electrode overlapping the semiconductor layer with a gate insulating film interposed therebetween, and source and drain electrodes contacting the semiconductor layer through a contact hole of an interlayer layer;
a light-emitting element disposed on the thin-film transistor; and
a touch protective film disposed on the touch sensor,
wherein the touch sensor comprises:
	a touch pad connected to the routing line via a first upper connection electrode, a second upper connection electrode and a lower connection electrode,
wherein the touch protective film is a single layer and is in contact with upper surfaces of both of the first and second bridges,
wherein the lower connection electrode is formed of a same material as the gate electrode, 
wherein the first upper connection electrode and the second upper connection electrode are disposed on the interlayer layer covering the gate electrode, the semiconductor layer and the lower connection electrode, and
wherein the first upper connection electrode electrically connects the lower connection electrode and the routing line, and the second upper connection electrode electrically connects the lower connection electrode and the touch pad.
However, in the same field of endeavor, display devices (Park, paragraph [0002]), Park teaches:
An organic light-emitting display device (See FIGS. 5 and 16B; See paragraph [0092]) comprising: 
a substrate  (SUB) (See FIG. 16B);
a thin-film transistor (TFT2) including a semiconductor layer (AL2) on the substrate (See FIG. 3), a gate electrode (GE2) overlapping the semiconductor layer with a gate insulating film (12) interposed therebetween (See FIG. 16B), and source (SE2) and drain electrodes (DE2) contacting the semiconductor layer through a contact hole of an interlayer layer (14) (See FIG. 16B, showing the contact hole);
(OLED) disposed on the thin-film transistor (See FIG. 8); 
an encapsulation unit (TFE) disposed on the light-emitting element (See FIG. 8: TFE disposed on OLED);
a touch sensor disposed on the encapsulation unit (See FIG. 9: TS includes SP1, SP2, CP1 and CP2; See FIG. 16B: TS disposed on TFE); and 
	a touch protective film (PVX) disposed on the touch sensor (See FIG. 16B: PVX disposed on TS), 
wherein the touch sensor comprises:
	a touch pad (PD-TS) connected to a routing line (SL2) (See FIGS. 9 and 16B: PD-TS connected to SL2) via a first upper connection electrode (See FIG. 16B: a rightmost portion of CDP3 in the figure), a second upper connection electrode (See FIG. 16B: a leftmost portion of CDP3 in the figure) and a lower connection electrode (FIG. 16B: GE3),
	wherein the touch protective film is a single layer and is in contact with upper surfaces of bridges (CP2) (See FIG. 16B: PVX is a single layer and is in contact with upper surfaces of CP2; See paragraph [0144]).
wherein the lower connection electrode is formed of a same material as the gate electrode (See FIG. 16B: GE3 is formed of a same material as GE2; See paragraph [0191]), 
wherein the first upper connection electrode and the second upper connection electrode are disposed on the interlayer layer covering the gate electrode, the semiconductor layer and the lower connection electrode (See FIG. 16B: CDP3 disposed on 14 covering GE2, AL2 and GE3), and
wherein the first upper connection electrode electrically connects the lower connection electrode and the routing line, and the second upper connection electrode electrically connects the lower connection electrode and the touch pad (See FIG. 16B: rightmost portion of CDP3 electrically connects GE3 and SL2, and leftmost portion of CDP3 electrically connects GE3 and PD-TS).
Lo contained a device which differed from the claimed device by the substitution of a light-emitting display device with a light-emitting element, but not explicitly an organic light-emitting display device comprising: a substrate; a thin-film transistor; and a light-emitting element disposed on the thin-film transistor. Park teaches the substituted element of an organic light-emitting display device with the claimed structure. Their functions were known in the art to provide a display device with a touch sensor. The light-emitting element taught by Lo could have been substituted with the light-emitting element disposed on a substrate taught by Park and the results would have been predictable and resulted in an organic light-emitting display device provided with the claimed touch sensor taught by Lo.
	Furthermore. it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the organic light-emitting display device (as taught by Lo) by including the claimed touch protective film (as taught by Park). In other words, it would have been obvious to include the touch protective film taught by Park as a layer overlying and directly in contact with an upper surface of the touch sensor. Since all of the structures in the touch sensor of Lo, including the first and second bridges, are coplanar, providing the touch protective film taught by Park on top of the touch sensor in the manner taught by Park would result in the touch protective film being in contact with upper surfaces of both of the first and second bridges. Doing so would protect the touch sensor (See Park, paragraph [0162]).
Lo contained a device which differed from the claimed device by the substitution of routing line and a touch pad connected to the routing line, but lacking the claimed first upper connection electrode, second upper connection electrode and lower connection electrode. Park teaches the substituted element of a touch pad connected to the routing line via a first upper connection electrode, a second upper connection electrode and a lower connection electrode, as claimed. Their functions were known in the art to provide connection between a touch sensor and touch pad for touch sensing. The connection of the touch pad and routing line taught by Lo could have been substituted with the connection of the touch pad and routing line taught by Park and the results would have been predictable and resulted in using additional connection electrodes to connect the touch pad and routing line.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 2, Lo in view of Park teaches all of the elements of the claimed invention, as stated above. Furthermore, Lo teaches:
The organic light-emitting display device according to claim 1, wherein the first bridges extend in a convoluted form along the second bridges and the second touch electrodes, and are connected to first bridges and first touch electrodes disposed adjacent thereto in the first direction (See FIG. 7: 132 extend in a convoluted form along 122 and 121, and are connected to 132 and 131 disposed adjacent thereto in the first direction D1), and 
(See FIG. 7: 122 are disposed between 132, and are connected to 122 and 121 disposed adjacent thereto in the second direction D2).

Regarding Claim 5, Lo in view of Park teaches all of the elements of the claimed invention, as stated above. Furthermore, Lo teaches:
	The organic light-emitting display device according to claim 1, wherein the first and second bridges, the first and second touch electrodes, the routing line connected to the first touch electrodes are formed of a material (See paragraph [0027], last five lines) selected from among ITO, IZO, IGZO, and silver nanowire (AgNW) (See paragraph [0026]).
Lo in view of Park as combined above does not explicitly teach (see elements emphasized in italics):
	wherein the first and second bridges, the first and second touch electrodes, the routing line and the touch pad are formed of a material selected from among ITO, IZO, IGZO, and silver nanowire (AgNW).
However, Park teaches further:
	wherein bridges (FIG. 9: CP1 and CP2), first and second touch electrodes (FIG. 9: SP1 and SP2), a routing line (FIG. 9: SL2) and a touch pad (FIG. 9: PD-TS) are formed of a material selected from among ITO, IZO, IGZO, and silver nanowire (AgNW) (See paragraph [0101]; See paragraph [0148]; Since the same process is used to form each of the claimed structures, they are all formed of a material selected from among ITO, IZO, IGZO, and silver nanowire (AgNW)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the organic light-emitting display device (as taught by Lo in view of Park as combined above) so the routing line and the touch pad are formed of a material selected from among ITO, IZO, IGZO, and silver nanowire (AgNW) (as taught by Park). Doing so would simplify processing by allowing each of the claimed structures to be formed by the same process (See Park, paragraph [0148]).

Regarding Claim 12, Lo in view of Park teaches all of the elements of the claimed invention, as stated above. Furthermore, Park teaches:
(FIG. 1A: BA) and is formed of a flexible material (See paragraph [0097]).
	In addition, the motivation for providing the additional features taught by Park would be providing a foldable display device (See Park, paragraph [0079]).

Regarding Claim 15, Lo in view of Park teaches all of the elements of the claimed invention, as stated above. Furthermore, Lo teaches:
	The organic light-emitting display device according to claim 1, wherein the first and second directions are substantially perpendicular to each other (See FIG. 7: D1 and D2 are substantially perpendicular to each other).

Regarding Claim 16, Lo in view of Park teaches all of the elements of the claimed invention, as stated above. Furthermore, Lo teaches:
	The organic light-emitting display device according to claim 1, wherein the first bridges loop around at least one of the second touch electrodes from one side to an opposite side of the at least one of the second electrodes (See FIG. 7: 132 loop around at least one of 121 from one side to an opposite side of the at least one of 121).

Regarding Claim 17, Lo in view of Park teaches all of the elements of the claimed invention, as stated above. Furthermore, Lo teaches:
	The organic light-emitting display device according to claim 1, wherein lengths of the first bridges are greater than lengths of the second bridges (See FIG. 7: lengths of 132 are greater than lengths of 122).

Regarding Claim 18, Lo in view of Park teaches all of the elements of the claimed invention, as stated above. Furthermore, Lo teaches:
	The organic light-emitting display device according to claim 1, wherein a plurality of the first bridges are interposed between an adjacent pair of one first electrode and one second electrode (See FIG. 7: a plurality of 132 are interposed between an adjacent pair of one first electrode 131 and one second electrode 121).

Regarding Claim 20, Lo teaches:
(See FIG. 6: 10) comprising: 
a light-emitting element (FIG. 6: 200; See paragraph [0038], lines 11-21); 
an encapsulation unit (110) disposed on the light-emitting element (See FIGS. 6 and 7) (See paragraph [0038], lines 11-21); and 
a touch sensor disposed on the encapsulation unit (See the elements in FIG. 7 formed on 110 that comprise a touch sensor), 
wherein the touch sensor (See FIG. 7 and the structures discussed below) comprises: 
first touch electrodes (131) arranged on the encapsulation unit in a first direction (D1), the first touch electrodes being connected to each other via first bridges (132) (See FIG. 7, showing 131 and 132 arranged in the claimed manner); and 
second touch electrodes (121) arranged on the encapsulation unit in a second direction (D2), the second touch electrodes being connected to each other via second bridges (122) (See FIG. 7, showing 121 and 122 arranged in the claimed manner), 
a routing line (133, 150) connected to each of the first touch electrodes and the second touch electrodes (See FIG. 7: 133, 150 connected to each of 131 and 121), the routing line being disposed on a lateral surface (115) of the encapsulation unit (See FIG. 7: 133, 150 disposed on 115); and 
a touch pad (190) connected to the routing line (See FIG. 7: 190 connected to 133, 150);
wherein the first and second bridges and the first and second touch electrodes are formed of a same material (See paragraph [0027], last five lines) as each other in a same plane (See FIGS. 5 and 6, showing 132, 122, 131 and 121 formed in a same plane), and the first and second bridges and the first and second touch electrodes are coplanar and disposed directly on an uppermost layer of the encapsulation unit (See FIGS. 6 and 7, showing 132, 122, 131 and 121 are coplanar and disposed directly on an uppermost layer of the encapsulation unit 110), and 
wherein at least one of the first bridges loops around peripheries of an adjacent pair of second touch electrodes from one side to an opposite side of the adjacent pair of second touch electrodes (See FIG. 7: at least one of 132 loops around peripheries of an adjacent pair of second touch electrodes 121 from one side to an opposite side of the adjacent pair of second touch electrodes 121).
Lo does not explicitly teach (see elements emphasized in italics):
organic light-emitting display device comprising: 
a thin-film transistor including a semiconductor layer on a substrate, a gate electrode overlapping the semiconductor layer with a gate insulating film interposed therebetween, and source and drain electrodes contacting the semiconductor layer through a contact hole of an interlayer layer;
a light-emitting element disposed on the thin-film transistor; and
a touch protective film disposed on the touch sensor,
wherein the touch sensor comprises:
	a touch pad connected to the routing line via a first upper connection electrode, a second upper connection electrode and a lower connection electrode,
wherein the touch protective film is a single layer and is in contact with upper surfaces of both of the first and second bridges,
wherein the lower connection electrode is formed of a same material as the gate electrode, 
wherein the first upper connection electrode and the second upper connection electrode are disposed on the interlayer layer covering the gate electrode, the semiconductor layer and the lower connection electrode, and
wherein the first upper connection electrode electrically connects the lower connection electrode and the routing line, and the second upper connection electrode electrically connects the lower connection electrode and the touch pad.
However, in the same field of endeavor, display devices (Park, paragraph [0002]), Park teaches:
An organic light-emitting display device (See FIGS. 5 and 16B; See paragraph [0092]) comprising: 
a substrate  (SUB) (See FIG. 16B);
a thin-film transistor (TFT2) including a semiconductor layer (AL2) on the substrate (See FIG. 3), a gate electrode (GE2) overlapping the semiconductor layer with a gate insulating film (12) interposed therebetween (See FIG. 16B), and source (SE2) and drain electrodes (DE2) contacting the semiconductor layer through a contact hole of an interlayer layer (14) (See FIG. 16B, showing the contact hole);
a light-emitting element (OLED) disposed on the thin-film transistor (See FIG. 8); 
an encapsulation unit (TFE) disposed on the light-emitting element (See FIG. 8: TFE disposed on OLED);
(See FIG. 9: TS includes SP1, SP2, CP1 and CP2; See FIG. 16B: TS disposed on TFE); and 
	a touch protective film (PVX) disposed on the touch sensor (See FIG. 16B: PVX disposed on TS), 
wherein the touch sensor comprises:
	a touch pad (PD-TS) connected to a routing line (SL2) (See FIGS. 9 and 16B: PD-TS connected to SL2) via a first upper connection electrode (See FIG. 16B: a rightmost portion of CDP3 in the figure), a second upper connection electrode (See FIG. 16B: a leftmost portion of CDP3 in the figure) and a lower connection electrode (FIG. 16B: GE3),
	wherein the touch protective film is a single layer and is in contact with upper surfaces of bridges (CP2) (See FIG. 16B: PVX is a single layer and is in contact with upper surfaces of CP2; See paragraph [0144]).
wherein the lower connection electrode is formed of a same material as the gate electrode (See FIG. 16B: GE3 is formed of a same material as GE2; See paragraph [0191]), 
wherein the first upper connection electrode and the second upper connection electrode are disposed on the interlayer layer covering the gate electrode, the semiconductor layer and the lower connection electrode (See FIG. 16B: CDP3 disposed on 14 covering GE2, AL2 and GE3), and
wherein the first upper connection electrode electrically connects the lower connection electrode and the routing line, and the second upper connection electrode electrically connects the lower connection electrode and the touch pad (See FIG. 16B: rightmost portion of CDP3 electrically connects GE3 and SL2, and leftmost portion of CDP3 electrically connects GE3 and PD-TS).
Lo contained a device which differed from the claimed device by the substitution of a light-emitting display device with a light-emitting element, but not explicitly an organic light-emitting display device comprising: a substrate; a thin-film transistor; and a light-emitting element disposed on the thin-film transistor. Park teaches the substituted element of an organic light-emitting display device with the claimed structure. Their functions were known in the art to provide a display device with a touch sensor. The light-emitting element taught by Lo could have been substituted with the light-emitting element disposed on a substrate taught by Park and the results would have been predictable and resulted in an organic light-emitting display device provided with the claimed touch sensor taught by Lo.
(as taught by Lo) by including the claimed touch protective film (as taught by Park). In other words, it would have been obvious to include the touch protective film taught by Park as a layer overlying and directly in contact with an upper surface of the touch sensor. Since all of the structures in the touch sensor of Lo, including the first and second bridges, are coplanar, providing the touch protective film taught by Park on top of the touch sensor in the manner taught by Park would result in the touch protective film being in contact with upper surfaces of both of the first and second bridges. Doing so would protect the touch sensor (See Park, paragraph [0162]).
Lo contained a device which differed from the claimed device by the substitution of routing line and a touch pad connected to the routing line, but lacking the claimed first upper connection electrode, second upper connection electrode and lower connection electrode. Park teaches the substituted element of a touch pad connected to the routing line via a first upper connection electrode, a second upper connection electrode and a lower connection electrode, as claimed. Their functions were known in the art to provide connection between a touch sensor and touch pad for touch sensing. The connection of the touch pad and routing line taught by Lo could have been substituted with the connection of the touch pad and routing line taught by Park and the results would have been predictable and resulted in using additional connection electrodes to connect the touch pad and routing line.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Park.

	Examiner’s note: the following rejections are based on a second, alternative interpretation of Lo and a second, alternative mapping of Lo to the claim elements. This will hereinafter be referred to as a second interpretation of Lo.

Regarding Claim 1, Lo teaches:
A light-emitting display device (See FIG. 6: 10) comprising: 
a light-emitting element (FIG. 6: 200; See paragraph [0038], lines 11-21); 
(110) disposed on the light-emitting element (See FIGS. 6 and 7) (See paragraph [0038], lines 11-21); and 
a touch sensor disposed on the encapsulation unit (See the elements in FIG. 7 formed on 110 that comprise a touch sensor), 
wherein the touch sensor (See FIG. 7 and the structures discussed below) comprises: 
first touch electrodes (121) arranged on the encapsulation unit in a first direction (D2), the first touch electrodes being connected to each other via first bridges (122) (See FIG. 7, showing 121 and 122 arranged in the claimed manner); and 
second touch electrodes (131) arranged on the encapsulation unit in a second direction (D1), the second touch electrodes being connected to each other via second bridges (132) (See FIG. 7, showing 131 and 132 arranged in the claimed manner), 
a routing line (133, 150) connected to each of the first touch electrodes and the second touch electrodes (See FIG. 7: 133, 150 connected to each of 131 and 121), the routing line being disposed on a lateral surface (115) of the encapsulation unit (See FIG. 7: 133, 150 disposed on 115); and 
a touch pad (190) connected to the routing line (See FIG. 7: 190 connected to 133, 150);
wherein the first and second bridges and the first and second touch electrodes are formed of a same material (See paragraph [0027], last five lines) as each other in a same plane (See FIGS. 5 and 6, showing 122, 132, 121 and 131 formed in a same plane), and the first and second bridges and the first and second touch electrodes are coplanar and disposed directly on an uppermost layer of the encapsulation unit (See FIGS. 6 and 7, showing 122, 132, 121 and 131 are coplanar and disposed directly on an uppermost layer of the encapsulation unit 110), and 
wherein none of the first bridges bisect and overlap any of the second bridges (See FIG. 7: none of 122 bisect and overlap any of 132).
Lo does not explicitly teach (see elements emphasized in italics):
An organic light-emitting display device comprising: 
a substrate;
a thin-film transistor including a semiconductor layer on the substrate, a gate electrode overlapping the semiconductor layer with a gate insulating film interposed therebetween, and source and drain electrodes contacting the semiconductor layer through a contact hole of an interlayer layer;
a light-emitting element disposed on the thin-film transistor; and
a touch protective film disposed on the touch sensor,
wherein the touch sensor comprises:
	a touch pad connected to the routing line via a first upper connection electrode, a second upper connection electrode and a lower connection electrode,
wherein the touch protective film is a single layer and is in contact with upper surfaces of both of the first and second bridges,
wherein the lower connection electrode is formed of a same material as the gate electrode, 
wherein the first upper connection electrode and the second upper connection electrode are disposed on the interlayer layer covering the gate electrode, the semiconductor layer and the lower connection electrode, and
wherein the first upper connection electrode electrically connects the lower connection electrode and the routing line, and the second upper connection electrode electrically connects the lower connection electrode and the touch pad.
However, in the same field of endeavor, display devices (Park, paragraph [0002]), Park teaches:
An organic light-emitting display device (See FIGS. 5 and 16B; See paragraph [0092]) comprising: 
a substrate  (SUB) (See FIG. 16B);
a thin-film transistor (TFT2) including a semiconductor layer (AL2) on the substrate (See FIG. 3), a gate electrode (GE2) overlapping the semiconductor layer with a gate insulating film (12) interposed therebetween (See FIG. 16B), and source (SE2) and drain electrodes (DE2) contacting the semiconductor layer through a contact hole of an interlayer layer (14) (See FIG. 16B, showing the contact hole);
a light-emitting element (OLED) disposed on the thin-film transistor (See FIG. 8); 
an encapsulation unit (TFE) disposed on the light-emitting element (See FIG. 8: TFE disposed on OLED);
a touch sensor disposed on the encapsulation unit (See FIG. 9: TS includes SP1, SP2, CP1 and CP2; See FIG. 16B: TS disposed on TFE); and 
(PVX) disposed on the touch sensor (See FIG. 16B: PVX disposed on TS), 
wherein the touch sensor comprises:
	a touch pad (PD-TS) connected to a routing line (SL2) (See FIGS. 9 and 16B: PD-TS connected to SL2) via a first upper connection electrode (See FIG. 16B: a rightmost portion of CDP3 in the figure), a second upper connection electrode (See FIG. 16B: a leftmost portion of CDP3 in the figure) and a lower connection electrode (FIG. 16B: GE3),
	wherein the touch protective film is a single layer and is in contact with upper surfaces of bridges (CP2) (See FIG. 16B: PVX is a single layer and is in contact with upper surfaces of CP2; See paragraph [0144]).
wherein the lower connection electrode is formed of a same material as the gate electrode (See FIG. 16B: GE3 is formed of a same material as GE2; See paragraph [0191]), 
wherein the first upper connection electrode and the second upper connection electrode are disposed on the interlayer layer covering the gate electrode, the semiconductor layer and the lower connection electrode (See FIG. 16B: CDP3 disposed on 14 covering GE2, AL2 and GE3), and
wherein the first upper connection electrode electrically connects the lower connection electrode and the routing line, and the second upper connection electrode electrically connects the lower connection electrode and the touch pad (See FIG. 16B: rightmost portion of CDP3 electrically connects GE3 and SL2, and leftmost portion of CDP3 electrically connects GE3 and PD-TS).
Lo contained a device which differed from the claimed device by the substitution of a light-emitting display device with a light-emitting element, but not explicitly an organic light-emitting display device comprising: a substrate; a thin-film transistor; and a light-emitting element disposed on the thin-film transistor. Park teaches the substituted element of an organic light-emitting display device with the claimed structure. Their functions were known in the art to provide a display device with a touch sensor. The light-emitting element taught by Lo could have been substituted with the light-emitting element disposed on a substrate taught by Park and the results would have been predictable and resulted in an organic light-emitting display device provided with the claimed touch sensor taught by Lo.
	Furthermore. it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the organic light-emitting display device (as taught by Lo) by including the claimed touch protective film (as taught by Park). In other words, it would have been obvious to include the touch (See Park, paragraph [0162]).
Lo contained a device which differed from the claimed device by the substitution of routing line and a touch pad connected to the routing line, but lacking the claimed first upper connection electrode, second upper connection electrode and lower connection electrode. Park teaches the substituted element of a touch pad connected to the routing line via a first upper connection electrode, a second upper connection electrode and a lower connection electrode, as claimed. Their functions were known in the art to provide connection between a touch sensor and touch pad for touch sensing. The connection of the touch pad and routing line taught by Lo could have been substituted with the connection of the touch pad and routing line taught by Park and the results would have been predictable and resulted in using additional connection electrodes to connect the touch pad and routing line.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 3, Lo in view of Park teaches all of the elements of the claimed invention, as stated above. Furthermore, Lo teaches:
	The organic light-emitting display device according to claim 1, wherein the first bridges are disposed between the second bridges, and are connected to first bridges and first touch electrodes disposed adjacent thereto in the first direction (See FIG. 7: 122 are disposed between 132, and are connected to 122 and 121 disposed adjacent thereto in the first direction D2), and 
	wherein the second bridges extend in a convoluted form along the first bridges and the first touch electrodes, and are connected to second bridges and second touch electrodes disposed adjacent thereto in the second direction (See FIG. 7: 132 extend in a convoluted form along 122 and 121, and are connected to 132 and 131 disposed adjacent thereto in the second direction D1).


Claims 6, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Park as applied to claim 1 above, and further in view of Lee et al. (US 20180095584 A1), hereinafter Lee.

Examiner’s note: the following rejections are based on the first interpretation of Lo discussed above with regard to claims 1, 2, 5, 12, 15-18 and 20.

Regarding Claim 6, Lo in view of Park teaches all of the elements of the claimed invention, as stated above. Furthermore, Lo teaches:
	The organic light-emitting display device according to claim 1, wherein each of the first and second touch electrodes (FIG. 7: 131 and 121) comprises: 
	a transparent conductive film (See paragraph [0027], last five lines), 
	wherein each of the first and second bridges, and the routing line connected to the first touch electrodes (FIG. 7: 132, 122 and 133) comprises: 
	a transparent conductive film (See paragraph [0027], last five lines),
	wherein the transparent conductive film of each of the first and second bridges, and the routing line connected to the first touch electrodes is formed of a material selected from among ITO, IZO, IGZO, and silver nanowire (AgNW) (See paragraph [0026]).
Lo in view of Park does not explicitly teach (see elements emphasized in italics):
	wherein each of the first and second touch electrodes comprises: 
	an opaque conductive film formed in a mesh structure; and 
	a transparent conductive film disposed on or under the opaque conductive film, 
	wherein each of the first and second bridges, the routing line and the touch pad comprises: 
	an opaque conductive film; and 
	a transparent conductive film disposed on or under the opaque conductive film in a same pattern as the opaque conductive film, 
	wherein the transparent conductive film of each of the first and second bridges, the routing line, and the touch pad is formed of a material selected from among ITO, IZO, IGZO, and silver nanowire (AgNW), and 
	wherein the opaque conductive film of each of the first and second bridges, the routing line, and the touch pad is formed of at least one material of Al, Ti, Cu, or Mo, and has a single-layer or multi-layer structure.
However, in the same field of endeavor, display devices with a touch sensor (Lee, Abstract), Lee teaches:
	wherein each of first and second touch electrodes (FIGS. 2 and 4: 152e and 154e) comprises: 
	an opaque conductive film formed in a mesh structure (FIG. 4: 15a); and 
	a transparent conductive film (FIG. 4: 15b) disposed on or under the opaque conductive film (See paragraph [0045], lines 1-8), 
	wherein each of bridges (FIGS. 2 and 4: 152b), a routing line (FIG. 2: 156) and a touch pad (FIG. 2: 170) comprises: 
	an opaque conductive film; and a transparent conductive film disposed on or under the opaque conductive film in a same pattern as the opaque conductive film (See FIG. 4: 152b is formed of an opaque conductive film 15a and a transparent conductive film 15b; See paragraph [0050], lines 6-10: routing line 156 formed of an opaque conductive film and a transparent conductive film in the claimed manner; See paragraphs [0068]-[0070]: 172 (included in the touch pad 170) is formed by first depositing and etching an opaque conductive film (the first conductive layer), then depositing and etching a transparent conductive film (the second conductive layer) on the opaque conductive film in a same pattern as the opaque conductive film)), 
	wherein the transparent conductive film of each of the bridges, the routing line, and the touch pad is formed of a material selected from among ITO, IZO, IGZO, and silver nanowire (AgNW) (See paragraph [0046], lines 5-11; See paragraph [0050], lines 6-10; See paragraph [0070]; The transparent conductive film used to form each of 152b, 156 and 170 are all formed of a material selected from among ITO, IZO, IGZO, and silver nanowire (AgNW)), and 
	wherein the opaque conductive film of each of the bridges, the routing line, and the touch pad is formed of at least one material of Al, Ti, Cu, or Mo, and has a single-layer or multi-layer structure (See paragraph [0046], lines 5-11; See paragraph [0050], lines 6-10; See paragraph [0068]; The opaque conductive film used to form each of 152b, 156 and 170 are all formed of at least one material of Al, Ti, Cu, or Mo, and has a single-layer or multi-layer structure).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the organic light-emitting display device (as taught by Lo in view of Park)  (as taught by Lee, where the bridges of Lee are analogous to the first and second bridges taught by Lo because they are formed in a single layer in similar manners). Doing so would provide each of the first and second bridges, the routing line, and the touch pad with excellent corrosion resistance, acid resistance and conductivity (See Lee, paragraph [0046], lines 1-14; paragraph [0050]).

Regarding Claim 7, Lo in view of Park, in further view of Lee as combined above does not explicitly teach:
	The organic light-emitting display device according to claim 6, wherein the opaque conductive film of each of the first and second touch electrodes and the first and second bridges is disposed at a position corresponding to a bank defining a light-emitting area of the light-emitting element.
However, Lee teaches further:
	the opaque conductive film of each of the first and second touch electrodes and the bridges (As discussed with regard to claim 6, the first and second touch electrodes 152e and 154e and the bridges 152b all comprise an opaque conductive film; Furthermore, as discussed in paragraph [0045] and shown in FIG. 4, the 152e, 154e, and 152b are all formed of the same opaque conductive film 15a) is disposed at a position corresponding to a bank defining a light-emitting area of a light-emitting element (See FIG. 3: 128; See paragraph [0032], lines 4-6; See paragraph [0040], last three lines; Therefore, the opaque conductive film 15a of the first and second touch electrodes and the bridges is disposed at a position corresponding to a bank).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the organic light-emitting display device (as taught by Lo in view of Park, in further view of Lee) so the opaque conductive film of each of the first and second touch electrodes and the first and second bridges is disposed at a position corresponding to a bank defining a light-emitting area of the light-emitting element (as taught by Lee). Doing so would prevent deterioration in the opening ratio (See Lee, paragraph [0040], last three lines).

Regarding Claim 9, Lo in view of Park as combined above does not explicitly teach:
	The organic light-emitting display device according to claim 1, further comprising: 
	a lateral protective film covering a lateral surface of the touch pad.
(Lee, Abstract), Lee teaches:
	a lateral protective film (See FIG. 16B: 116) covering a lateral surface of a touch pad (See FIG. 3: 116 covers a lateral surface of 170).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the organic light-emitting display device (as taught by Lo in view of Park) by including a lateral protective film covering a lateral surface of the touch pad (as taught by Lee). Doing so would provide protection during the formation of a display pad electrode (See Lee, paragraph [0102]).

Regarding Claim 10, Lo in view of Park, in further view of Lee teaches all of the elements of the claimed invention, as stated above. Furthermore, Lee teaches:
The organic light-emitting display device according to claim 9, 
	wherein the touch protective film (FIG. 3: 194) exposes the routing line and the touch pad (See FIG. 5D: 194 exposes the underlying structures by terminating in the peripheral portion, where the underlying structures include 172, which is an extension of routing line 156 according to paragraph [0053], and the touch pad 170, as shown in FIG. 5E; See also paragraph [0056], lines 11-14), and the touch protective film overlaps the touch sensor (See FIG. 3: 194 overlaps the touch sensor structures 152b and 154e), and
	wherein the lateral protective film and the touch protective film are formed of a same material (See paragraph [0056], last six lines and paragraph [0096], lines 5-17: 194 and 116 are both formed of a same material: an inorganic or organic insulating layer).
	In addition, the same motivation for providing the above structures taught by Lee is used as the rejection for claim 9.

Regarding Claim 11, Lo in view of Park as combined above does not explicitly teach:
	The organic light-emitting display device according to claim 1, wherein at least one of the first bridges or the second bridges has therein a plurality of slits.
However, in the same field of endeavor, display devices with a touch sensor (Lee, Abstract), Lee teaches:
	at least one of bridges (See FIG. 4: 154b) has therein a plurality of slits (FIG. 4: 151) (See paragraph [0046], last eight lines).
(as taught by Lo in view of Park) so at least one of the first bridges or the second bridges has therein a plurality of slits (as taught by Lee). Doing so would reduce an area of the at least one of the first bridges or the second bridges, thereby preventing deterioration of visibility (See Lee, See paragraph [0046], last eight lines).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Park as applied to claim 1 above, and further in view of Oh et al. (US 20180061898 A1), hereinafter Oh.

Examiner’s note: the following rejections are based on the first interpretation of Lo discussed above with regard to claims 1, 2, 5, 12, 15-18 and 20.

Regarding Claim 8, Lo in view of Park as combined above does not explicitly teach:
	The organic light-emitting display device according to claim 1, further comprising: 
	color filters disposed on or under the touch sensor; and
	black matrixes disposed between the color filters.
However, in the same field of endeavor, organic light emitting displays having touch sensors (Oh, paragraph [0002]), Oh teaches:
	color filters disposed on or under a touch sensor (See FIG. 6: color filters 192 disposed under a touch sensor 152 and 154); and
	black matrixes disposed between the color filters (See FIG. 6: 194 disposed between 192).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the organic light-emitting display device (as taught by Lo in view of Park) by including color filters disposed on or under the touch sensor; and black matrixes disposed between the color filters (as taught by Oh). Doing so would discriminate respective sub-pixel regions and to prevent optical coherence and light leakage between the adjacent sub-pixel regions (See Oh, paragraph [0124]).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Park as applied to claim 12 above, and further in view of Park et al. (US 20180095571 A1), hereinafter Park-2.

Examiner’s note: the following rejections are based on the first interpretation of Lo discussed above with regard to claims 1, 2, 5, 12, 15-18 and 20.

Regarding Claim 13, Lo in view of Park does not explicitly teach:
	The organic light-emitting display device according to claim 12, further comprising: 
	a crack prevention layer disposed on the first and second upper connection electrodes, the crack prevention layer overlapping the first and second upper connection electrodes, and being formed of an organic insulating material.
However, in the same field of endeavor, display modules (Park-2, paragraph [0002]), Park-2 teaches:
	a crack prevention layer (FIG. 14: TS-IL2; See paragraph [0155]) disposed on a plurality of connection electrodes, the crack prevention layer overlapping the plurality of connection electrodes (See FIGS. 8C and 14: TS-IL2 is disposed on and overlapping the plurality of connection electrodes (the portions of SL in the bending area BA)), and being formed of an organic insulating material (See paragraph [0100], lines 5-7; See paragraph [0103], lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the organic light-emitting display device (as taught by Lo in view of Park) by including the claimed elements (as taught by Park-2), by providing the crack prevention layer on the first and second upper connection electrodes taught by Park, which are in a peripheral area in an analogous manner to the plurality of connection electrodes taught by Park-2. Doing so would have prevented cracks from occurring (See Park-2, paragraph [0155]).

Regarding Claim 14, Lo in view of Park, and in further view of Park-2 teaches all of the elements of the claimed invention, as stated above. Furthermore, Lo in view of Park, and in further view of Park-2 teaches:
	The organic light-emitting display device according to claim 13, wherein the touch pad is connected to the second upper connection electrode (See Park, FIG. 16B: PD-TS is connected to CDP3) exposed through a pad (See Park-2, FIG. 8C: TS-PD is connected to the plurality of connection electrodes (the portions of SL in the bending area BA) exposed though a pad contact hole penetrating TS-IL2. Therefore, as combined above, Lo in view of Park, and in further view of Park-2 teaches the second upper connection electrode being exposed in a similar manner).
	In addition, the same motivation for providing the above structures taught by Park is used as the rejection for claim 13.

Response to Arguments
Applicant's arguments filed 08/05/2021 have been fully considered but they are moot on the grounds of new rejections.
	Applicant argues (Remarks, pages 8-12) that the previously cited prior art, including Lo and Park (US 20180095571 A1) do not teach the amended limitations of the independent claims. These arguments are respectfully moot on the grounds of new rejections. Specifically, Park (US 20180095571 A1) is not relied upon in the rejections of the independent claims and Park (US 20180040672 A1) has been introduced to teach the amended limitations of the independent claims.
	For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692